Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on November 1, 2021.
This application is a Continuation of application 14/181,608 now patent 10,417,567.
Claims 1-19 are currently pending.
Claims 1-19 have been amended.

Double Patenting
The previous rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,417,567 (‘567 Patent) is withdrawn in view of the terminal disclaimer filed November 1, 2021.

Claim Rejections - 35 USC § 101
The previous rejection of claims 1-19, under 35 U.S.C. 101, is withdrawn in view of Applicant’s amendment.  The claims have been amended to recite: “connecting a virtual assistant service and a remote user device at a conversation user interface on a network; establishing a machine-directed conversation between the remote user device and a virtual assistant connected to the virtual assistant service; identifying an active task to be completed in the machine-directed conversation; [and] identifying contextual information and a respective domain from the machine-directed conversation.”  These are not steps a human can perform mentally and the claims are eligible at Step 2A, Prong One.  
On page 8 of Remarks, Applicant argues that the claims are eligible because methods of organizing human activity and mental processes must exclusively be capable of being performed only by a human.  This assertion is incorrect.  MPEP 2106.04(a)(2)(III) discloses, in reference to mental processes, that “[n]or do the courts distinguish between claims that recite 
 
Claim Rejections - 35 USC § 102 & 103
The previous rejection of claims under 35 U.S.C. 102(b) and 103 are withdrawn in view of Applicant’s amendments and arguments.  On page 9 of remarks, Applicant argues that the amended claims are not taught by the prior art.  Applicant’s arguments are persuasive.

Conclusion
Claims 1-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DANIEL T PELLETT/Primary Examiner, Art Unit 2121